DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention of Embodiment 3 of Figures 11-12, Claims 1-16, in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden in searching and examining Claims 17-20 along with Claims 1-16, even though that the species are independent or distinct.  This is not found persuasive because the fields of search for each species claims are not coextensive and the determinations of patentability of species claims are different.  Also, the strategies for doing text searching of each species claims are different.  Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-8, 10-12, and 15-16, however, do not belong to the elected Embodiment 3 of Figures 11-12, and Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2010/0038745).
Wu et al. discloses, as shown in Figures, s semiconductor device comprising:
	active fins (60,74) protruding on an upper surface of a substrate (42);
	a first isolation pattern (56) on the upper surface of the substrate, the first isolation pattern extending on respective lower sidewalls of the active fins;
	the second isolation (70) extending in the substrate, the second isolation pattern having upper and lower surfaces that are curved along a first direction substantially parallel to the upper surface of the substrate; and
	a third isolation pattern (68) extending into the first isolation pattern, the third isolation pattern having a lower surface that is curved along the first direction,
	wherein the upper surface of the second isolation pattern contacts the lower surface of the third isolation pattern, and the lower surface of the second isolation pattern contacts the substrate. 

Regarding claim 13, Wu et al. discloses the active fins extend in a second direction substantially parallel to the upper surface of the substrate and intersecting with the first direction, the active fins are spaced apart from each other in the first direction, and
	wherein an isolation structure comprising the second and third isolation patterns extends in the second direction [Figures].

Regarding claim 14, Wu et al. discloses the second isolation pattern has a cross-section of a circular shape or an elliptical shape [Figures].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897